Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 3-4, 6 in “Claims - 08/15/2022” have been acknowledged. 
This office action considers claims 1-14 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 08/15/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive with respect to claims 1 and 6.
Applicant’s amendments of claims 1, 3-4, 6 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al., record (US 20180083004 A1 – Sato) in view of Moslehi (US 20140326295 A1 – hereinafter Moslehi).
Regarding Claim 1, Sato teaches an imaging device (see the entire document; Fig. 3 in view of Fig. 4; specifically, [0185]-[0217], and as cited below), comprising:

    PNG
    media_image1.png
    552
    656
    media_image1.png
    Greyscale

Sato – Fig. 3
a photoelectric converter (12; Fig. 3) that converts light into a charge (“The photoelectric converter 12 of each imaging cell 10A receives incident light and generates positive and negative charges (more typically, hole-electron pairs)” – [0185]); 
a semiconductor substrate (60; “semiconductor substrate 60” – [0218]) including 
a first diffusion region of a first conductivity type to which the charge is input (67n – “an n-type impurity region 67n” – [0203]), and 
a second diffusion region (68bn – “n-type impurity regions 68an, 68bn, 68cn, and 68dn”) of the first conductivity type (n-type impurity); 
a first plug (cp1 – “Contact plugs cp1 to cp4” – [0217]) that is directly connected to the first diffusion region (67n); 
a second plug (cp3 – see [0217]) that is directly connected to the second diffusion region (68bn); and 
an insulating film (70 – “insulating layer 70” – [0215]) on the semiconductor substrate (60), wherein the first plug (cp1) penetrates the insulating film (70 – as shown in Fig. 3. That is, cp1 and cp3 penetrate 70) through a first contact hole (h1), the second plug (cp3) penetrates the insulating film (70) through a second contact hole (h3).
But, Sato as applied above does not expressly disclose an area of the second contact hole is larger than an area of the first contact hole in a plan view.  
However, it is well known in the art wherein a second contact hole is larger than the area of the first contact hole as is also taught by Moslehi (Moslehi shows in the annotated figure 5E below that the area of the Second Hole is larger than the area of the First Hole – also see [0100]-[0104]).

    PNG
    media_image2.png
    325
    523
    media_image2.png
    Greyscale

Moslehi – Fig. 5E
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a second contact hole is larger than the area of the first contact hole as taught by Moslehi into Sato.
An ordinary artisan would have been motivated to integrate Moslehi structure into Sato structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an imaging device with different contact hole areas to modulate contact resistances by varying contact areas as is well known in the art.
Regarding Claim 2, the combination of Sato and Moslehi teaches the imaging device according to claim 1, further comprising: 
a first transistor (Sato 26 – [0198] – “reset transistor 26”) that includes the first diffusion region (67n) as one of a source and a drain (that is, 67n is source/drain) and that includes a first gate (26e – [0206] – “a gate electrode 26e”); and 
a second transistor (Sato 22 – [0212] – “amplification transistor 22”)  that includes the second diffusion region (68bn) as one of a source and a drain (that is, 68bn is source/drain) and that includes a second gate (22e – [0212] – “a gate electrode 22e”).
Regarding Claim 5, the combination of Sato and Moslehi teaches the imaging device according to claim 1, wherein the photoelectric converter (12) is arranged at an upper side of the semiconductor substrate (Sato 60 – as shown in Fig. 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Moslehi and in further view of Miyanami et al. (US 10833128 B2 – hereinafter Miyanami).
Regarding Claim 4, the combination of Sato and Moslehi teaches claim 1 from which claim 4 depends.
But, the combination does not expressly disclose wherein: the first plug contains a first impurity of the first conductivity type, the second plug contains a second impurity of the first conductivity type, and a concentration of the second impurity in the second plug is higher than a concentration of the first impurity in the first plug.  
However, Miyanami teaches in Fig. 1 a first contact 3 (“The N+ contact portion 3” – C6L18) and a second contact portion 6 (“p+ contact portion 6” – C6L18) “wherein a doping concentration of the second contact portion is different from a doping concentration of the plug region” – Claim 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the first plug contains a first impurity of the first conductivity type and the second plug contains a second impurity of the first conductivity type and wherein a concentration of the second impurity in the second plug is higher than a concentration of the first impurity in the first plug as taught by Miyanami into the combination of Sato and Moslehi.
An ordinary artisan would have been motivated to integrate Miyanami structure into the combination of Sato and Moslehi structure in the manner set forth above for, at least, this integration allows “an ohmic contact between the contact portion 3 and the conductive layer 12 thereon, such that a charge obtained by photoelectric-converting by the organic photoelectric conversion part can be sent to the charge accumulation part 5 in the semiconductor base element 1 without loss” – Miyanami – C6L41.

Claims 6-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Miyanami.
Regarding Claim 6, Sato teaches an imaging device (see the entire document; Fig. 3 in view of Fig. 4; specifically, [0185]-[0217], and as cited below), comprising:
a photoelectric converter (12; Fig. 3) that converts light into a charge (“The photoelectric converter 12 of each imaging cell 10A receives incident light and generates positive and negative charges (more typically, hole-electron pairs)” – [0185]); 
a semiconductor substrate (60; “semiconductor substrate 60” – [0218]) including 
a first diffusion region of a first conductivity type to which the charge is input (67n – “an n-type impurity region 67n” – [0203]), and 
a second diffusion region (68bn – “n-type impurity regions 68an, 68bn, 68cn, and 68dn”) of the first conductivity type (n-type impurity); 
a first plug (cp1 – “Contact plugs cp1 to cp4” – [0217]) is directly connected to the first diffusion region (67n); and 
a second plug (cp3 – see [0217]) is directly connected to the second diffusion region (68bn).
But, Sato as applied above does not expressly disclose the first plug contains a first impurity of the first conductivity type and the second plug contains a second impurity of the first conductivity type and wherein a concentration of the second impurity in the second plug is higher than a concentration of the first impurity in the first plug.
However, Miyanami teaches in Fig. 1 a first contact 3 (“The N+ contact portion 3” – C6L18) and a second contact portion 6 (“p+ contact portion 6” – C6L18) “wherein a doping concentration of the second contact portion is different from a doping concentration of the plug region” – Claim 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the first plug contains a first impurity of the first conductivity type and the second plug contains a second impurity of the first conductivity type and wherein a concentration of the second impurity in the second plug is higher than a concentration of the first impurity in the first plug as taught by Miyanami into Sato.
An ordinary artisan would have been motivated to integrate Miyanami structure into Sato structure in the manner set forth above for, at least, this integration allows “an ohmic contact between the contact portion 3 and the conductive layer 12 thereon, such that a charge obtained by photoelectric-converting by the organic photoelectric conversion part can be sent to the charge accumulation part 5 in the semiconductor base element 1 without loss” – Miyanami – C6L41.
Regarding Claim 7, the combination of Sato and Miyanami teaches the imaging device according to claim 6, further comprising:
 a first metal plug (Sato 80a – “wiring layer 80a” – [0218]) that is directly connected to an uppermost surface away from the semiconductor substrate of the first plug (that is, 80a is connected to cp1 away from substrate 60); and 
a second metal plug (Sato [0219] – “The power supply line 32 is connected to the n-type impurity region 68bn through the contact plug cp3”) that is directly connected to an uppermost surface away from the semiconductor substrate of the second plug (that, the power supply line 32 is connected to cp3 away from substrate 60).  
Regarding Claim 8, the combination of Sato and Miyanami teaches the imaging device according to claim 6, further comprising: 
a first transistor (Sato 26 – [0198] – “reset transistor 26”) that includes the first diffusion region (67n) as one of a source and a drain (that is, 67n is source/drain) and that includes a first gate (26e – [0206] – “a gate electrode 26e”); and 
a second transistor (Sato 22 – [0212] – “amplification transistor 22”)  that includes the second diffusion region (68bn) as one of a source and a drain (that is, 68bn is source/drain) and that includes a second gate (22e – [0212] – “a gate electrode 22e”).
Regarding Claim 10, the combination of Sato and Miyanami teaches the imaging device according to claim 6, wherein the photoelectric converter (Sato 12) is arranged at an upper side of the semiconductor substrate (60 – as shown in Fig. 3).  
Allowable Subject Matter
       Claims 3, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 3: wherein a distance between the second contact hole and the second gate is larger than a distance between the first contact hole and the first gate.
Regarding claim 9: wherein a distance between the second plug and the second gate is larger than a distance between the first plug and the first gate.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reason for allowance:
       Claims 11-14 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 11: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a distance between the second plug and the second gate is larger than a distance between the first plug and the first gate” – as recited in claim 11, in combination with the remaining limitations of the claims.
Claims (12-14) are allowed as those inherit the allowable subject matter from claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898